Citation Nr: 1702265	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries to the feet. 

2.  Entitlement to service connection for residuals of cold injuries to the low back.

3.  Entitlement to service connection for residuals of cold injuries to the hips.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes

INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955. 

The matter of service connection for cold injury residuals is before the Board of Veterans' Appeals (Board) on appeal from May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of frostbite with arthritis of all extremities.  In January 2014 and April 2015 statements, the Veteran clarified that he is seeking service connection for residuals of cold injuries to the low back, hips, and feet.  In a January 2014 VA Form 9 (in connection with his cold injury claims), the Veteran requested a hearing before the Board.  In a subsequent January 2014 statement, he withdrew such request.  In November 2015, the issue of service connection for cold injuries to the low back, hips, and feet was remanded for a VA examination.  Given that another remand of the claims of service connection for cold injury residuals to the low back and hips is necessary, the claims have been characterized as shown above.  

The matter of entitlement to a TDIU rating is before the Board from an October 2014 rating decision.  In November 2015, the Board also remanded the matter of entitlement to a TDIU rating for the issuance of a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  

The matters of service connection for cold injury residuals to the low back and hips and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that any current chronic disability of the Veteran's feet is a residual of cold injury in service.



CONCLUSION OF LAW

Service connection for residuals of cold injuries to the feet is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are incomplete.  He was advised by an October 2011 letter that the National Personnel Records Center had informed VA that his records were destroyed during the 1973 fire and that he should send any he had in his possession.  In December 2011, VA made a formal determination the Veteran's service records are unavailable.  In such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  Notably, the cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time post service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran is competent to report observable symptoms such as pain and cold exposure.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Given the heightened obligation to consider the benefit of the doubt rule here (as in all cases where a Veteran's service records have been lost or destroyed), and because his reports are consistent with the circumstances of his service (the record suggests that he served in Korea during the winter - his DD Form 214, Report of Separation from the Armed Services of the United States, shows he had 1 year, 4 months and 6 days of foreign service); the evidence is at least in equipoise as to whether he was exposed to cold weather conditions in service.  

On January 2016 VA examination, the Veteran reported the onset of his feet symptoms in 1952-1953 as a result of cold exposure while serving in Korea.  He recalled being treated for cold injury and eventually returning to active duty without restriction; however, he reported that his symptoms never completely resolved.  The Veteran's chief complaint was pain, instability and stiffness of the feet.  The diagnosis was primary osteoarthritis, unspecified bilateral ankle and foot, and exposure to excessive natural cold.  It is noted that there was no evidence of soft tissue residual effects.  The examiner opined that it "is less likely than not that this Veteran's foot injury complaints have resulted in a progressive disability of the feet."  The examiner explained that the etiology of the Veteran's current foot complaints "are consistent with normal aging."

It is not in dispute that the Veteran was exposed to cold weather conditions in service and currently has bilateral foot disabilities, diagnosed as primary osteoarthritis, both ankles and feet.  What he must still show to establish service connection for a disability of the feet is that such current disability is related to his service/exposure to cold therein. 

There is no evidence that primary osteoarthritis, both ankles and feet, initially shown on January 2016 VA examination, was manifested in the first post service year.  The initial post service record of foot complaints was in connection with his August 2011 claim for service connection, over 56 years after service separation.  Consequently, service connection for a disorder of either foot on the basis that such disability became manifest in service and persisted or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

VA has determined that continuity of symptomatology is not required to establish service connection for cold injury residuals and that arthritis can be a late effect of cold injuries.  Service connection for the residuals of cold injury will be granted if the cold injury was incurred during military service, and an intercurrent nonservice-connected cause cannot be determined. VA Adjudication Procedure Manual (Manual), M21-1, Part III, Subpart iv, Chapter 4, Section E.2.d.  However, here, the examiner determined that there was an intercurrent nonservice-connected cause, aging, that explained the Veteran's current symptoms.
Given that the Veteran has been diagnosed with arthritis of the ankles and feet, the Board has considered whether service connection is warranted on the basis of continuity of symptomatology.  To the extent that the Veteran is able to observe continuity of symptoms, his opinion is outweighed by the competent medical evidence. Simply stated, the available medical evidence, including post-service treatment records showing no complaints, symptoms, findings or diagnoses associated with arthritis for decades after service, and no competent medical evidence linking the reported symptoms to the Veteran's service outweigh the Veteran's contentions.  For example private medical treatment records dated in 2008 reflect that physical evaluation of the extremities is noted to be "normal."  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service and since, any contentions by the Veteran that he has arthritis related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's foot disorders may somehow otherwise be related to his remote service (to include cold injury sustained therein).  The Board has considered the Veteran's own statements relating his foot disabilities to cold injury in service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the nexus questions raised by the Veteran's allegations in this matter (whether his current primary osteoarthritis, both ankles and feet, is a residual of in-service cold injury) is complex and beyond the realm of common knowledge/incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  Therefore, the Veteran's opinion that his current primary osteoarthritis, both ankles and feet, is related to his in-service cold injury is lay speculation and not competent evidence.  It is without probative value in this matter.

There is nothing in the Veteran's post service treatment records (other than his own reports) that relates his bilateral foot disorder to his service and he does not cite to a supporting medical opinion or medical literature.  Thus, the only competent, and adequate, opinion that directly addresses whether there is a nexus between the Veteran's current foot disabilities and his service is the opinion of the January 2016 VA examiner to the contrary.  The examiner expressed familiarity with the record, addressed the Veteran's competent allegations of ongoing foot complaints since service and provided a clear explanation of rationale.  He explained that the etiology of the Veteran's current foot complaints are consistent with normal aging.  As such, this opinion is probative evidence in the matter and, in the absence of competent evidence to the contrary, is persuasive. 

In summary, a disorder of either foot was not manifested in service or in the Veteran's first post service year, and there is no competent (and probative) evidence that such is somehow otherwise related to his service.  Consequently, the preponderance of the evidence is against this claim and service connection for residuals of cold injuries to the feet must be denied.


ORDER

The appeal seeking service connection for residuals of cold injuries to the feet is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims of service connection for low back and hip disabilities and entitlement to a TDIU rating.  

Regarding service connection for a low back disorder, the January 2016 VA examination report includes diagnoses of degenerative joint disease, degenerative disc disease and lumbar intervertebral disc disease.  The examination report also includes, in pertinent part, the opinion that the Veteran's "current chief complaints of increased pain and loss of function are more likely than not - the result of confounding factors" including his service-connected posttraumatic stress disorder (PTSD) which "may intensify the patient's perception of physical [musculoskeletal] pain."  The examiner also noted that "evaluating the possible impact of these multiple complex confounding factors" causing the Veteran's perception of pain are beyond the technical expertise of a general medical provider, i.e., a clinician not specialized in psychological issues.  As such, remand for a psychiatric opinion as to aggravation of the Veteran's low back disorder by his service-connected PTSD is necessary.  

Regarding the matter of service connection for bilateral hip disorders, the January 2016 examination report notes that the "actual source of this Veteran's thigh pain is NOT the anatomic hip joints;" rather, it is "referred pain from his lumbar spine."  The examination report includes the opinion that "limitation of hip motion is the secondary effect (aggravation) of the referred pain from the back."  Thus, the issue of service connection for bilateral hip (and/or thigh) disorders is inextricably intertwined with the issue of service connection for a low back disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, adjudication of the matter of service connection for bilateral hip (and/or thigh) disorders is deferred pending completion of the action requested below.

Finally, regarding the matter of entitlement to a TDIU rating, pursuant to the November 2015 Board remand, the Veteran was furnished with a statement of the case (SOC) in July 2016.  In his July 2016 substantive appeal, the Veteran indicated that he was only appealing the matter of unemployability and requested a videoconference before a Veterans Law Judge.  See July 18, 2016 VA Form 9, Appeal to Board of Veterans' Appeals.  Because he is entitled to such a hearing upon request, and because videoconference (and Travel Board) hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  Thereafter, arrange for a psychiatric examination of the Veteran to ascertain the nature and likely etiology of his low back disorder.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder is aggravated (permanently worsened) by his service-connected PTSD.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's condition both with and without considering any additional disability attributable to his PTSD so as to determine the level of disability impacted by the PTSD.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

In providing this opinion, the examiner is requested to consider and address as necessary the opinion of the January 2016 VA examiner that the Veteran's increased perception of low back pain is "confounded" by his nonanatomical disabilities, including his service-connected PTSD which "may intensify the patient's perception of physical [musculoskeletal] pain."    

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the question cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Then re-adjudicate the Veteran's low back and bilateral hip claims.  If any benefit remains denied, issue an appropriate Supplemental SOC (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

4.  The AOJ should schedule the Veteran for a videoconference Board hearing at the RO in the matter of entitlement to a TDIU rating.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


